EXHIBIT 10.3

EXECUTION VERSION

AMENDED AND RESTATED GUARANTY AGREEMENT

This AMENDED AND RESTATED GUARANTY AGREEMENT, dated as of September 27, 2013
(this “Guaranty Agreement”), is made by the Parent Borrower and each of the
undersigned Subsidiary Loan Parties and any Subsidiary Loan Party hereafter
added as a Guarantor (as defined below).

WHEREAS, DARLING INTERNATIONAL INC., a Delaware corporation (the “Parent
Borrower”), has entered into that certain Credit Agreement dated December 17,
2010, among the Parent Borrower, the lenders from time to time party thereto,
JPMORGAN CHASE BANK, N.A., as the administrative agent and the other agents
party thereto (as amended, restated, amended and restated, supplemented or
otherwise modified prior to the date hereof, including by the First Amendment to
the Credit Agreement dated March 25, 2011, the “Existing Credit Agreement”) and
in connection therewith certain of its Subsidiaries, from time to time prior to
the date hereof, entered into that certain Guaranty Agreement dated December 17,
2010, by the Subsidiary Loan Parties party thereto (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the date
hereof, the “Existing Guaranty Agreement”);

WHEREAS, the Parent Borrower and the other applicable parties thereto have
agreed to amend and restate the Existing Credit Agreement in its entirety, and
in connection therewith enter into that certain Amended and Restated Credit
Agreement dated the date hereof, among the Parent Borrower, as of the Canadian
Borrower Joinder Date, Darling Canada, the lenders from time to time party
thereto (the “Lenders”), JPMORGAN CHASE BANK, N.A., as the administrative agent
(the “Agent”) and the other agents party thereto (the “Credit Agreement”;
capitalized terms used herein but not otherwise defined herein shall have the
same meaning assigned to such terms in the Credit Agreement);

WHEREAS, in connection with the Credit Agreement the Parent Borrower and the
Agent have agreed to amend and restate the Existing Guaranty Agreement as set
forth herein and the execution and delivery of this Guaranty Agreement is a
condition precedent to the effectiveness of the Credit Agreement;

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each of the undersigned Parent Borrower and the
Subsidiary Loan Parties and any Subsidiary Loan Party hereafter added as a
“Guarantor” hereto pursuant to a Subsidiary Joinder Agreement in the form
attached as Exhibit B to the Security Agreement (individually a “Guarantor” and
collectively the “Guarantors”), hereby irrevocably and unconditionally
guarantees to the Secured Parties (other than the Pari Passu Noteholders, the
“Guaranteed Secured Parties”), the full and prompt payment and performance of
the Guaranteed Indebtedness (hereinafter defined), this Guaranty Agreement
hereby amending and restating the Existing Guaranty Agreement upon the terms set
forth herein:

1. The term “Guaranteed Indebtedness”, as used herein, means all of the
Obligations, as defined in the Credit Agreement, the terms and provision of the
Credit Agreement and the other Loan Documents. The “Guaranteed Indebtedness”
shall include (a) any increases, extensions and rearrangements of the
Obligations under any amendments, restatements, amendment and restatements,
supplements or other modifications of the documents and agreements creating the
Obligations and (b) any and all post-petition interest and expenses (including
attorneys’ fees in accordance with the terms and conditions of the Credit
Agreement) arising in connection with any proceeding under any bankruptcy,
insolvency, or other similar law whether or not allowed in such proceeding;
provided that the Guaranteed Indebtedness shall be limited, with respect to each
Guarantor, to an aggregate amount equal to the largest amount that would not
render such Guarantor’s obligations hereunder subject to avoidance under
Section 544 or 548 of the United States Bankruptcy Code or under any applicable
state law relating to fraudulent transfers or conveyances; provided further that
notwithstanding anything herein to the



--------------------------------------------------------------------------------

contrary, with respect to any Canadian Loan Party on or after the Pari Passu
Notes Repayment Date, “Guaranteed Indebtedness” shall only mean the Canadian
Loan Party Obligations and with respect to clauses (a) and (b) above, shall only
include such amounts as they relate to the Canadian Loan Party Obligations and
the guarantee by the Canadian Loan Parties in respect of the Obligations other
than the Canadian Loan Party Obligations, on such date shall be terminated,
cancelled and of no further force and effect and the Canadian Loan Parties will
have no further obligations hereunder in respect of such guarantees (such
release, the “Guarantee Reallocation”); provided, that for purposes of
determining any guarantee obligations of any Guarantor under this Guaranty
Agreement, the definition of “Obligations” (and for the avoidance of doubt
“Canadian Loan Party Obligations”) shall not create any guarantee by any
Guarantor of any Excluded Swap Obligations (as defined below) of such Guarantor.
As used herein the following terms have the following meanings:

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation (as defined below) if, and to the extent that, and only for so long
as, all or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, as applicable, such Swap Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure to constitute an “eligible contract participant,” as defined
in the Commodity Exchange Act and the regulations thereunder, at the time the
guarantee of (or grant of such security interest by, as applicable) such
Guarantor becomes or would become effective with respect to such Swap Obligation
or (b) any other Swap Obligation designated as an “Excluded Swap Obligation” of
such Guarantor as specified in any agreement between the relevant Loan Parties
and counterparty applicable to such Swap Obligations, and agreed by the
Administrative Agent. If a Swap Obligation arises under a master agreement
governing more than one Swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to Swaps for which such guarantee or
security interest is or becomes illegal.

“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

2. Subject in all cases to the Guarantee Reallocation, the Guarantors together
desire to allocate among themselves (collectively, the “Contributing
Guarantors”), in a fair and equitable manner, their obligations arising under
this Guaranty Agreement. Accordingly, in the event any payment or

 

GUARANTY AGREEMENT, Page 2



--------------------------------------------------------------------------------

distribution is made by a Guarantor under this Guaranty Agreement (a “Funding
Guarantor”) that exceeds its Fair Share (as defined below), that Funding
Guarantor shall be entitled to a contribution from each of the other
Contributing Guarantors in the amount of such other Contributing Guarantor’s
Fair Share Shortfall (as defined below), with the result that all such
contributions will cause each Contributing Guarantor’s Aggregate Payments (as
defined below) to equal its Fair Share. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Adjusted Maximum Amount (as defined below) with respect
to such Contributing Guarantor to (ii) the aggregate of the Adjusted Maximum
Amounts with respect to all Contributing Guarantors, multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty Agreement in respect of the obligations
guarantied, as applicable, giving effect to the Guarantee Reallocation from and
after the date thereof. “Fair Share Shortfall” means, with respect to a
Contributing Guarantor as of any date of determination, the excess, if any, of
the Fair Share of such Contributing Guarantor over the Aggregate Payments of
such Contributing Guarantor. “Adjusted Maximum Amount” means, with respect to a
Contributing Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Contributing Guarantor under this Guaranty
Agreement determined in accordance with the provisions hereof; provided that,
solely for purposes of calculating the “Adjusted Maximum Amount” with respect to
any Contributing Guarantor for purposes of this paragraph 2, the assets or
liabilities arising by virtue of any rights to or obligations of contribution
hereunder shall not be considered as assets or liabilities of such Contributing
Guarantor. “Aggregate Payments” means, with respect to a Contributing Guarantor
as of any date of determination, the aggregate amount of all payments and
distributions made on or before such date by such Contributing Guarantor in
respect of this Guaranty Agreement (including, without limitation, in respect of
this paragraph 2). The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this paragraph 2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder.

3. This instrument shall be an absolute, continuing, irrevocable and
unconditional guaranty of payment and performance, and not a guaranty of
collection, and each Guarantor shall remain liable on its obligations hereunder
until the Date of Full Satisfaction in accordance with the terms and conditions
of the Credit Agreement. No set-off, counterclaim, recoupment, reduction, or
diminution of any obligation, or any defense of any kind or nature which any
Borrower may have against any Guaranteed Secured Party or any other party, or
which any Guarantor may have against any Borrower, any Guaranteed Secured Party
or any other party, shall be available to, or shall be asserted by, any
Guarantor against any Guaranteed Secured Party or any subsequent holder of the
Guaranteed Indebtedness or any part thereof or against payment of the Guaranteed
Indebtedness or any part thereof until the Date of Full Satisfaction in
accordance with the terms and conditions of the Credit Agreement.

4. If a Guarantor becomes liable for any Indebtedness owing by any Borrower to
any Guaranteed Secured Party by endorsement or otherwise, other than under this
Guaranty Agreement, such liability shall not be in any manner impaired or
affected hereby, and the rights of the Guaranteed Secured Parties hereunder
shall be cumulative of any and all other rights that any Guaranteed Secured
Party may ever have against such Guarantor. The exercise by any Guaranteed
Secured Party of any right or remedy hereunder or under any other instrument, or
at law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

5. Upon the occurrence and continuance of an Event of Default arising from any
Borrower’s default in payment of its Obligations, or any part thereof, when such
Obligations become due, whether by its terms, by acceleration, or otherwise, the
Guarantors of such defaulted Obligations to the extent constituting Guaranteed
Indebtedness shall, jointly and severally, promptly pay the amount due thereon
to Agent, without notice or demand, in currency required by the Credit
Agreement, and it shall not be

 

GUARANTY AGREEMENT, Page 3



--------------------------------------------------------------------------------

necessary for Agent or any other Guaranteed Secured Party, in order to enforce
such payment by any Guarantor, first to institute suit or exhaust its remedies
against any Borrower or others liable on such Guaranteed Indebtedness, or to
enforce any rights against any Collateral which shall have been given to secure
such Guaranteed Indebtedness. In the event such payment is made by a Guarantor,
then such Guarantor shall be subrogated to the rights then held by Agent and any
other Guaranteed Secured Party with respect to the Guaranteed Indebtedness to
the extent the Guaranteed Indebtedness was discharged by such Guarantor and, in
addition, upon payment by such Guarantor of any sums to Agent or any other
Guaranteed Secured Party hereunder, all rights of such Guarantor against the
applicable Borrower, any other Guarantor or any collateral arising as a result
therefrom by way of right of subrogation, reimbursement, or otherwise shall in
all respects be subordinate and junior in right of payment until the Date of
Full Satisfaction in accordance with the terms and conditions of the Credit
Agreement. All payments received by the Agent hereunder shall be applied by the
Agent to payment of the applicable Guaranteed Indebtedness in the order provided
for in Section 2.18(f) of the Credit Agreement.

6. If acceleration of the time for payment of any amount payable by any Borrower
under its Obligations is stayed upon the insolvency, bankruptcy, reorganization
or any similar proceeding of such Borrower, all such amounts otherwise subject
to acceleration under the terms of the Guaranteed Indebtedness relating to such
Obligations shall nonetheless be payable by the applicable Guarantors hereunder
forthwith on demand by Agent or the Required Lenders.

7. Subject, from and after the date of the Guarantee Reallocation, to the
Guarantee Reallocation, each Guarantor hereby agrees that its obligations under
this Guaranty Agreement shall not be released, discharged, diminished, impaired,
reduced, or affected for any reason or by the occurrence of any event which
affects the Guaranteed Indebtedness, including, without limitation, one or more
of the following events, whether or not with notice to or the consent of any
Guarantor: (a) the taking or accepting of Collateral as security for any or all
of the Guaranteed Indebtedness or the release, surrender, exchange, or
subordination of any Collateral now or hereafter securing any or all of the
Guaranteed Indebtedness; (b) any partial release of the liability of any
Guarantor hereunder, or the full or partial release of any other guarantor from
liability for any or all of the Guaranteed Indebtedness; (c) any disability of
any Borrower, or the dissolution, insolvency, bankruptcy, or any similar
proceeding of any Borrower, any Guarantor, or any other party at any time liable
for the payment of any or all of the Guaranteed Indebtedness; (d) any renewal,
extension, modification, waiver, amendment, restatement, amendment and
restatement or rearrangement of any or all of the Guaranteed Indebtedness or any
instrument, document, or agreement evidencing, securing, or otherwise relating
to any or all of the Guaranteed Indebtedness; (e) any adjustment, indulgence,
forbearance, waiver, or compromise that may be granted or given by Agent or any
other Guaranteed Secured Party to any Borrower, any Guarantor, or any other
party ever liable for any or all of the Guaranteed Indebtedness; (f) any
neglect, delay, omission, failure, or refusal of Agent or any other Guaranteed
Secured Party to take or prosecute any action for the collection of any of the
Guaranteed Indebtedness or to foreclose or take or prosecute any action in
connection with any instrument, document, or agreement evidencing, securing, or
otherwise relating to any or all of the Guaranteed Indebtedness; (g) the
unenforceability or invalidity of any or all of the Guaranteed Indebtedness or
of any instrument, document, or agreement evidencing, securing, or otherwise
relating to any or all of the Guaranteed Indebtedness; (h) any payment by any
Borrower or any other party to Agent or any other Guaranteed Secured Party is
held to constitute a preference under applicable bankruptcy or insolvency law or
if for any other reason Agent or any other Guaranteed Secured Party is required
to refund any payment or pay the amount thereof to someone else; (i) the
settlement or compromise of any of the Guaranteed Indebtedness; (j) the
non-perfection of any security interest or lien securing any or all of the
Guaranteed Indebtedness; (k) any impairment of any Collateral securing any or
all of the Guaranteed Indebtedness; (l) the failure of Agent or any other
Guaranteed Secured Party to sell any Collateral securing any or all of the
Guaranteed Indebtedness in a commercially reasonable manner or as otherwise
required by law; (m) any change in the corporate existence, structure, or
ownership of any

 

GUARANTY AGREEMENT, Page 4



--------------------------------------------------------------------------------

Borrower or any Guarantor; or (n) any other circumstance which might otherwise
constitute a defense available to, or discharge of, any Borrower or any other
Guarantor (in any case other than upon the Date of Full Satisfaction or the
Guarantee Reallocation).

8. Each Guarantor represents and warrants to Agent and the Lenders as follows:

(a) The representations and warranties in Sections 3.01, 3.02 and 3.03 of the
Credit Agreement to the extent relating to it are true and correct in all
material respects as of the date hereof and on each date the representations and
warranties hereunder are restated pursuant to any of the Loan Documents with the
same force and effect as if such representations and warranties had been made on
and as of such date except to the extent that such representations and
warranties relate specifically to another date.

(b) It has, independently and without reliance upon Agent or any Lender and
based upon such documents and information as it has deemed appropriate, made its
own analysis and decision to enter into the Loan Documents to which it is a
party.

(c) It is not relying upon Agent or any Lender to provide (and neither the Agent
nor any Lender shall have any duty to provide) any information concerning the
financial condition and assets of any Borrower to it either now or in the
future.

(d) Each Loan Party is a member of an affiliated group and the Loan Parties are
collectively engaged in a common enterprise with one another. Each Loan Party
will receive reasonably equivalent value in exchange for the obligations
incurred under the Loan Documents to which each is a party. Each Loan Party will
derive substantial benefit from the credit extended pursuant to the Credit
Agreement in an amount at least equal to its obligations under the Loan
Documents to which it is a party.

9. Each Guarantor covenants and agrees that, until the Date of Full
Satisfaction, it will comply with all covenants set forth in the Credit
Agreement that are applicable to it.

10. When an Event of Default exists and is continuing and subject to the terms
and conditions of the Credit Agreement, Agent and each other Guaranteed Secured
Party shall, to the fullest extent permitted by law, have the right to set-off
and apply against each applicable Guarantor’s Guaranteed Indebtedness
constituting Loan Obligations or both, at any time and without notice to any
Guarantor, any and all deposits (general or special, time or demand, provisional
or final) or other sums at any time credited by or owing from Agent and each
other Guaranteed Secured Party to any Guarantor (determined, giving effect to
the Guarantee Reallocation, as applicable) whether or not the Guaranteed
Indebtedness is then due and irrespective of whether or not Agent or any other
Guaranteed Secured Party shall have made any demand under this Guaranty
Agreement. Each Guaranteed Secured Party agrees promptly to notify the Borrowers
in writing (with a copy to the Agent) after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights and remedies of Agent and other
Guaranteed Secured Parties hereunder are in addition to other rights and
remedies (including, without limitation, other rights of set-off) which Agent or
any other Secured Party may have.

11. (a) Each Guarantor agrees that any and all Liens (including any judgment
liens), upon any such Guarantor’s assets securing payment of any Subordinated
Indebtedness shall be and remain inferior and subordinate to any and all Liens
upon any such Guarantor’s assets securing payment of the Guaranteed Indebtedness
or any part thereof, regardless of whether such Liens that are in favor of a
Guarantor, Agent or any other Guaranteed Secured Party presently exist or are
hereafter created or

 

GUARANTY AGREEMENT, Page 5



--------------------------------------------------------------------------------

attached. Without the prior written consent of Agent (which consent shall not be
unreasonably withheld), no Guarantor shall (i) file suit against any other
Guarantor or exercise or enforce any other creditor’s right it may have against
any other Guarantor, or (ii) foreclose, repossess, sequester, or otherwise take
steps or institute any action or proceedings (judicial or otherwise, including
without limitation the commencement of, or joinder in, any liquidation,
receivership, bankruptcy, reorganization, rearrangement, debtor’s relief or
other insolvency proceeding) to enforce any obligations of any other Guarantor
to such Guarantor or any Liens held by such Guarantor on assets of any other
Guarantor.

(b) In the event of any liquidation, receivership, bankruptcy, reorganization,
rearrangement, debtor’s relief or other insolvency proceeding involving any
Guarantor as debtor, Agent shall have the right to prove and, to the extent
permitted by applicable law, vote any claim under the Subordinated Indebtedness
and to receive directly from the receiver, trustee or other court custodian all
dividends, distributions, and payments made in respect of the Subordinated
Indebtedness until the Date of Full Satisfaction. Agent may apply any such
dividends, distributions, and payments against such Guaranteed Indebtedness in
accordance with the Credit Agreement.

12. Except for modifications made pursuant to the execution and delivery of a
Subsidiary Joinder Agreement, as otherwise provided in the Credit Agreement or
in connection with the Guarantee Reallocation, no amendment or waiver of any
provision of this Guaranty Agreement or consent to any departure by any
Guarantor therefrom shall in any event be effective unless the same shall be in
writing and signed by the Guarantors and Agent (with the consent of the Required
Lenders). No failure on the part of Agent or any other Guaranteed Secured Party
to exercise, and no delay in exercising, any right, power, or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power, or privilege hereunder preclude any other or
further exercise thereof or the exercise of any other right, power, or
privilege. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

13. This Guaranty Agreement is for the benefit of the Guaranteed Secured Parties
and their successors and permitted assigns, and in the event of an assignment of
the Guaranteed Indebtedness, or any part thereof, the rights and benefits
hereunder, to the extent applicable to the indebtedness so assigned, may be
transferred with such indebtedness. This Guaranty Agreement is binding not only
on each Guarantor, but on each Guarantor’s successors and assigns.

14. Each Guarantor recognizes that Agent and the Lenders are relying upon this
Guaranty Agreement and the undertakings of each Guarantor hereunder and under
the other Loan Documents to which each is a party in making extensions of credit
to Borrowers under the Credit Agreement and further recognizes that the
execution and delivery of this Guaranty Agreement and the other Loan Documents
to which each Guarantor is a party is a material inducement to Agent and the
Lenders in entering into the Credit Agreement and continuing to extend credit
thereunder. Each Guarantor hereby acknowledges that there are no conditions to
the full effectiveness of this Guaranty Agreement or any other Loan Document to
which it is a party other than as may be set forth herein or in the other Loan
Documents.

15. Any notice or demand to any Guarantor under or in connection with this
Guaranty Agreement or any other Loan Document to which it is a party shall be
deemed effective if given to the Guarantor (care of the Parent Borrower) in
accordance with the notice provisions in the Credit Agreement.

16. Except as otherwise specifically provided in the Credit Agreement, each
Guarantor hereby waives promptness, diligence, notice of any default under the
Guaranteed Indebtedness, demand of payment, notice of acceptance of this
Guaranty Agreement, presentment, notice of protest, notice of dishonor, notice
of the incurring by any Borrower of additional indebtedness, and all other
notices and demands with respect to the Guaranteed Indebtedness and this
Guaranty Agreement.

 

GUARANTY AGREEMENT, Page 6



--------------------------------------------------------------------------------

17. THIS GUARANTY AGREEMENT EMBODIES THE FINAL, ENTIRE AGREEMENT OF EACH
GUARANTOR, AGENT AND THE OTHER GUARANTEED SECURED PARTIES WITH RESPECT TO EACH
GUARANTOR’S GUARANTY OF THE GUARANTEED INDEBTEDNESS AND SUPERSEDES ANY AND ALL
PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY AGREEMENT
IS INTENDED BY EACH GUARANTOR, AGENT AND THE OTHER GUARANTEED SECURED PARTIES AS
A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY AGREEMENT, AND NO
COURSE OF DEALING AMONG ANY GUARANTOR, AGENT AND ANY OTHER GUARANTEED SECURED
PARTY, NO COURSE OF PERFORMANCE, NO TRADE PRACTICES, AND NO EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC
EVIDENCE OF ANY NATURE SHALL BE USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY
ANY TERM OF THIS GUARANTY AGREEMENT. THERE ARE NO ORAL AGREEMENTS AMONG ANY
GUARANTOR, AGENT AND ANY OTHER SECURED PARTY. This Guaranty Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Guaranty Agreement by telecopy or email
or other electronic means (including a “.pdf” or “.tif” file) shall be effective
as delivery of a manually executed counterpart of this Guaranty Agreement.

18. This Guaranty Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.

19. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT
LOCATED IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT (EXCLUDING THE ENFORCEMENT OF THE SECURITY DOCUMENTS TO THE
EXTENT SUCH SECURITY DOCUMENTS EXPRESSLY PROVIDE OTHERWISE), OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF SUCH PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF SUCH PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

20. Keepwell. Subject to the Guarantee Reallocation, each Qualified Keepwell
Provider hereby jointly and severally absolutely, unconditionally, and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this guarantee in respect of any Swap Obligation (provided, however, that each
Qualified Keepwell Provider shall only be liable under this Section 20 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 20, or otherwise under this guarantee,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified

 

GUARANTY AGREEMENT, Page 7



--------------------------------------------------------------------------------

Keepwell Provider under this Section 20 shall remain in full force and effect
until the Date of Full Satisfaction. Each Qualified Keepwell Provider intends
that this Section 20 constitute, and this Section 20 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

21. EACH GUARANTOR SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE ISSUING BANK
AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE (LIMITED TO ONE COUNSEL TO THE INDEMNITEES, TAKEN AS A WHOLE, AND ONE
ADDITIONAL COUNSEL IN EACH JURISDICTION IN WHICH ANY COLLATERAL IS LOCATED OR
ANY PROCEEDINGS ARE HELD AND, IN THE CASE OF AN ACTUAL OR PERCEIVED CONFLICT OF
INTEREST, ONE ADDITIONAL COUNSEL TO THE INDEMNITEES, TAKEN AS A WHOLE), INCURRED
BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS
A RESULT OF (I) THE SYNDICATION OF THE COMMITMENTS OR THE LOANS, THE EXECUTION
OR DELIVERY OF ANY LOAN DOCUMENT OR ANY OTHER AGREEMENT OR INSTRUMENT
CONTEMPLATED HEREBY, THE PERFORMANCE BY THE PARTIES TO THE LOAN DOCUMENTS OF
THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS,
ANY OTHER ACQUISITION PERMITTED UNDER THE CREDIT AGREEMENT OR ANY OTHER
TRANSACTIONS CONTEMPLATED THEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR THE USE
OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO HONOR A
DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED IN
CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH LETTER
OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY CURRENTLY OR FORMERLY OWNED OR OPERATED BY THE
PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY
RELATED IN ANY WAY TO THE PARENT BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV)
ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES RESULTED FROM
THE GROSS NEGLIGENCE, BAD FAITH OR WILLFUL MISCONDUCT OF, OR A MATERIAL BREACH
OF ANY OBLIGATION UNDER THE LOAN DOCUMENTS BY, SUCH INDEMNITEE AS DETERMINED BY
A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION OR ANY
DISPUTE SOLELY AMONG THE INDEMNITEES (OTHER THAN A COMMITMENT PARTY, AN ARRANGER
OR THE ADMINISTRATIVE AGENT ACTING IN THEIR RESPECTIVE CAPACITY AS SUCH) AND NOT
ARISING OUT OF ANY ACT OR OMISSION OF THE PARENT BORROWER, ROTHSAY, THE SELLER
OF ROTHSAY OR ANY OF THEIR AFFILIATES OR RELATED TO THE PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS OR VIOLATIONS OF ENVIRONMENTAL LAWS THAT FIRST OCCUR AT A
PROPERTY OWNED OR LEASED BY PARENT BORROWER OR ITS SUBSIDIARIES AFTER SUCH
PROPERTY IS TRANSFERRED TO AN INDEMNITEE OR ITS SUCCESSORS OR ASSIGNS BY WAY OF
A FORECLOSURE, DEED–IN–LIEU OF FORECLOSURE OR SIMILAR TRANSFER. NOTWITHSTANDING
THE FOREGOING, EACH INDEMNITEE SHALL BE OBLIGATED TO REFUND AND RETURN ANY AND
ALL AMOUNTS PAID BY YOU UNDER THIS PARAGRAPH TO SUCH INDEMNITEE FOR ANY SUCH
FEES, EXPENSES OR DAMAGES TO THE EXTENT SUCH INDEMNIFIED PERSON IS NOT ENTITLED
TO PAYMENT OF SUCH AMOUNT IN ACCORDANCE WITH THE TERMS HEREOF.

 

GUARANTY AGREEMENT, Page 8



--------------------------------------------------------------------------------

22. Notwithstanding any other provision contained herein or in any other Loan
Document, if a “secured creditor” (as that term is defined under the Bankruptcy
and Insolvency Act (Canada) (the “BIA”) is determined by a court of competent
jurisdiction not to include a Person to whom obligations are owed on a joint or
joint and several basis, then each Canadian Loan Party’s Obligations, to the
extent such Obligations are secured, shall be several obligations and not joint
or joint and several obligations.

[signature pages to follow]

 

GUARANTY AGREEMENT, Page 9



--------------------------------------------------------------------------------

EXECUTED as of the first date written above.

 

GUARANTORS: DARLING INTERNATIONAL INC. By:  

 

Name:  

 

Title:  

 

GRIFFIN INDUSTRIES LLC By:  

 

Name:  

 

Title:  

 

DARLING NATIONAL LLC By:  

 

Name:  

 

Title:  

 

DARLING NORTHSTAR LLC By:  

 

Name:  

 

Title:  

 

DARLING GLOBAL HOLDINGS INC. By:  

 

Name:  

 

Title:  

 

CRAIG PROTEIN DIVISION, INC. By:  

 

Name:  

 

Title:  

 

 

[Signature Page to Amended and Restated Guaranty Agreement]

 



--------------------------------------------------------------------------------

DARLING AWS LLC By:  

 

Name:  

 

Title:  

 

 

[Signature Page to Amended and Restated Guaranty Agreement]

 

11



--------------------------------------------------------------------------------

TERRA HOLDING COMPANY By:  

 

Name:  

 

Title:  

 

TERRA RENEWAL SERVICES, INC. By:  

 

Name:  

 

Title:  

 

EV ACQUISITION, INC. By:  

 

Name:  

 

Title:  

 

 

[Signature Page to Amended and Restated Guaranty Agreement]

 

12